Stock Purchase Agreement

 

 

Dated as of 10. 30. 2015

 

 

By and Among

 

 

POWER GALA CORP.

 

AND

 

THE SELLERS

(AS LISTED ON SCHEDULE I)

 

AND

 

 

 

Fortunes Capital financial holding gourp limited

 

and

 

ALFA IDG S CORP

 

The Purchasers

(as listed on Schedule iI)

 

1

 

STOCK PURCHASE AGREEMENT

 

               THIS STOCK PURCHASE AGREEMENT, (this “Agreement”) is made this 30th day of October, 2015, by and among the Sellers listed on Schedule I (each a “Seller” and, collectively, the “Sellers”), the Purchasers listed on Schedule II (each a “Purchaser” and, collectively, the “Purchasers”), and Power Gala Corp., a Delaware corporation, (“PLWR” or the “Company”). The Sellers, the Company, and the Purchasers may be referred to herein each as a “Party” and collectively, as the “Parties”.

 

WITNESSETH:

 

            WHEREAS, the Sellers arethe record owners of 9,755,000 (the
“Shares”), representing 99.99% of the Company’s common stock, par value $0.0001
per share (the “Common Stock”); and;

            WHEREAS, pursuant to the terms and conditions of this Agreement,
Sellers desire to sell to the Purchasers and the Purchasers desire to purchase
from the Sellers the Shares provided in Schedule II (the “Acquisition”), for an
aggregate purchase price of $275,000 (the “Purchase Price”).

 

NOW THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties herewith agree as follows:

 


ARTICLE I
SALE OF SECURITIES


1.01         PURCHASE AND SALE.   SUBJECT TO AND UPON THE TERMS AND CONDITIONS
OF THIS AGREEMENT, ON THE CLOSING DATE (DEFINED BELOW), THE SELLERS SHALL SELL,
ASSIGN, TRANSFER, CONVEY, AND DELIVER TO PURCHASERS, AND PURCHASERS SHALL
PURCHASE FROM THE SELLERS, THE SHARES. 


1.02         PURCHASE PRICE.  SUBJECT TO AND UPON THE TERMS AND CONDITIONS OF
THIS AGREEMENT, ON THE CLOSING DATE, THE PURCHASERS SHALL PAY TO THE SELLERS, IN
FULL PAYMENT FOR THE SHARES AND IN RELIANCE UPON THE REPRESENTATIONS AND
WARRANTIES MADE HEREIN BY THE SELLERS, THE PURCHASE PRICE TO THE SELLERS. 


1.03         CLOSING.


(A)             THE SALE AND DELIVERY OF THE SHARES TO PURCHASERS, THE PAYMENT
OF THE PURCHASE PRICE TO SELLERS, AND THE CONSUMMATION OF THE OTHER RESPECTIVE
OBLIGATIONS OF THE PARTIES HERETO CONTEMPLATED BY THIS AGREEMENT WILL TAKE PLACE
AT A CLOSING (THE “CLOSING”), WHICH WILL TAKE PLACE AT A MUTUALLY ACCEPTABLE
LOCATION AND DATE (THE “CLOSING DATE”).


(B)            AT THE CLOSING:

                                                      (I)                    THE
SELLERS SHALL DELIVER TO THE PURCHASERS A CERTIFICATE (OR CERTIFICATES) FOR THE
SHARES, ALONG WITH A FULLY EXECUTED STOCK POWER DULY ENDORSED IN FORM FOR
TRANSFER TO THE PURCHASERS.

                                                    (II)                    THE
PURCHASERS SHALL PAY TO THE SELLERS THE NET PURCHASE PRICE FOR THE SHARES.


(C)             AT AND AT ANY TIME AFTER THE CLOSING, THE PARTIES SHALL DULY
EXECUTE, ACKNOWLEDGE AND DELIVER ALL SUCH FURTHER ASSIGNMENTS, CONVEYANCES,
INSTRUMENTS AND DOCUMENTS, AND SHALL TAKE SUCH OTHER ACTION CONSISTENT WITH THE
TERMS OF THIS AGREEMENT TO CARRY OUT THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


(D)            ALL REPRESENTATIONS, COVENANTS AND WARRANTIES OF THE PURCHASERS
AND SELLERS CONTAINED IN THIS AGREEMENT SHALL BE TRUE AND CORRECT ON AND AS OF
THE CLOSING DATE WITH THE SAME EFFECT AS THOUGH THE SAME HAD BEEN MADE ON AND AS
OF SUCH DATE.

 

2

 


ARTICLE II
 REPRESENTATIONS AND WARRANTIES OF THE SELLERS AND COMPANY

            Sellers and the Companyrepresent and warrant to the Purchasers,
jointly and severally, the following:

 


2.01         ORGANIZATION. THE COMPANY IS A CORPORATION DULY ORGANIZED, VALIDLY
EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE AND HAS
THE REQUISITE CORPORATE POWER AND AUTHORITY TO OWN ITS PROPERTIES AND ASSETS AND
CARRY ON ITS BUSINESS AS NOW BEING CONDUCTED.  THE COMPANYIS DULY QUALIFIED AS A
FOREIGN ENTITY TO DO BUSINESS AND IS IN GOOD STANDING IN THE EVERY JURISDICTION
IN WHICH ITS OWNERSHIP OF PROPERTY OR THE NATURE OF THE BUSINESS CONDUCTED BY IT
MAKES SUCH QUALIFICATION NECESSARY.  ALL ACTIONS TAKEN BY THE INCORPORATORS,
DIRECTORS AND/OR SHAREHOLDERS OF THE COMPANY HAVE BEEN VALID AND IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE. 


2.02         OTC MARKETS LISTING.  THE COMMON STOCK IS INCLUDED FOR QUOTATION ON
THE OTC PINK, UNDER THE SYMBOL “PLWR” 


2.03         AUTHORIZATION; ENFORCEMENT; VALIDITY. 


(A)             THE COMPANY HAS THE REQUISITE CORPORATE POWER AND AUTHORITY TO
ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND EACH OF THE
OTHER AGREEMENTS TO BE ENTERED INTO BY THE PARTIES HERETO IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (COLLECTIVELY, THE “TRANSACTION
DOCUMENTS”).  THE EXECUTION AND DELIVERY OF THE TRANSACTION DOCUMENTS BY THE
COMPANY AND THE CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY, HAS BEEN DULY AUTHORIZED BY THE COMPANY’S BOARD OF DIRECTORS
AND NO FURTHER CONSENT OR AUTHORIZATION IS REQUIRED BY THE COMPANY, ITS BOARD OF
DIRECTORS OR ITS SHAREHOLDERS.  THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS HAVE BEEN DULY EXECUTED AND DELIVERED BY THE COMPANY AND CONSTITUTE
THE LEGAL, VALID AND BINDING OBLIGATIONS OF THE COMPANY, ENFORCEABLE AGAINST THE
COMPANY IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.


(B)            SELLERS HAVE ALL REQUISITE POWER, AUTHORITY AND LEGAL CAPACITY TO
EXECUTE AND DELIVER THIS AGREEMENT AND ALL OTHER TRANSACTION DOCUMENTS TO WHICH
SELLERS ARE A PARTY AND TO PERFORM THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY SELLERS AND
CONSTITUTES A VALID AND BINDING OBLIGATION OF THE SELLER, ENFORCEABLE AGAINST
SELLERS IN ACCORDANCE WITH ITS TERMS.  AT CLOSING, ALL OTHER TRANSACTION
DOCUMENTS TO BE EXECUTED AND DELIVERED BY SELLERS SHALL HAVE BEEN DULY EXECUTED
AND DELIVERED BY SELLER.  ALL OTHER TRANSACTION DOCUMENTS EXECUTED AND DELIVERED
BY SELLERS SHALL CONSTITUTE VALID AND BINDING OBLIGATIONS OF SELLER, ENFORCEABLE
AGAINST SELLERS IN ACCORDANCE WITH THEIR TERMS.


2.04         CAPITAL.  THE COMPANY IS AUTHORIZED TO ISSUE AN AGGREGATE NUMBER OF
TWO HUNDRED MILLION (200,000,000) SHARES OF COMMON STOCK. AT THE PRESENT TIME,
NINE MILLION SEVEN HUNDRED AND FIFTY SIX HUNDRED THOUSAND (9,756,000) SHARES OF
COMMON STOCK ARE ISSUED AND OUTSTANDING. ALL OUTSTANDING SHARES OF COMMON STOCK
HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED AND ARE FULLY PAID AND
NON-ASSESSABLE.  SELLERS ARE THE LAWFUL RECORD AND BENEFICIAL OWNER OF THE
SHARES.  ALL OUTSTANDING SHARES OF COMMON STOCK, INCLUDING THE SHARES, ARE FREE
OF LIENS, ENCUMBRANCES, SECURITY INTERESTS, PLEDGES, CHARGES, CLOUDS ON TITLE,
OPTIONS, RESTRICTIONS AND LEGAL OR EQUITABLE RIGHTS OF ANY PERSONS INCLUDING,
BUT NOT LIMITED TO, RIGHTS OF FIRST REFUSAL, PRE-EMPTIVE AND/OR SIMILAR RIGHTS
(COLLECTIVELY, “ENCUMBRANCES”).  THERE ARE NO OUTSTANDING SUBSCRIPTIONS,
OPTIONS, RIGHTS, WARRANTS, CONVERTIBLE SECURITIES, OR OTHER AGREEMENTS OR
COMMITMENTS OBLIGATING THE SELLERS AND/OR COMPANY TO ISSUE OR TO TRANSFER ANY
SHARES OF ITS CAPITAL STOCK AND OTHER THAN THE ACQUISITION DOES SELLERS HAVE ANY
SUCH OBLIGATION WITH RESPECT TO THEIR SHARES.  NONE OF THE OUTSTANDING SHARES OF
COMMON STOCK ARE SUBJECT TO ANY STOCK RESTRICTION AGREEMENTS AND/OR RIGHTS OF
FIRST REFUSAL, PRE-EMPTIVE OR SIMILAR RIGHTS.  ALL OF THE ISSUED AND OUTSTANDING
CAPITAL STOCK OF THE COMPANY HAS BEEN ISSUED IN COMPLIANCE WITH ALL APPLICABLE
LAW, INCLUDING, BUT NOT LIMITED TO, ALL STATE SECURITIES LAWS.  THERE ARE 37
SHAREHOLDERS OF RECORD OF THE COMPANY. ALL OF SUCH SHAREHOLDERS HAVE VALID TITLE
TO SUCH SHARES AND ACQUIRED THEIR SHARES IN COMPLIANCE WITH ALL APPLICABLE LAWS,
INCLUDING, BUT NOT LIMITED TO, ALL STATE SECURITIES LAWS.  SELLERS HAVE
DELIVERED TO PURCHASER A TRUE AND CORRECT LIST OF SHAREHOLDERS AS OF THE CLOSING
DATE CERTIFIED BY THE COMPANY’S TRANSFER AGENT LISTING THE NAME, ADDRESS AND
AMOUNT OF SHARES OF COMMON STOCK OWNED BY EACH SHAREHOLDER.  THERE ARE NO
OPTIONS, WARRANTS, RIGHTS, CONVERTIBLE OR EXCHANGEABLE SECURITIES, “PHANTOM”
STOCK RIGHTS, STOCK APPRECIATION RIGHTS, STOCK-BASED PERFORMANCE UNITS,
COMMITMENTS, CONTRACTS, ARRANGEMENTS OR UNDERTAKINGS OF ANY KIND WHICH ARE
OUTSTANDING OR TO WHICH THE COMPANY IS A PARTY OR BY WHICH IT IS BOUND (X)
OBLIGATING THE COMPANY TO ISSUE, DELIVER OR SELL, OR CAUSE TO BE ISSUED,
DELIVERED OR SOLD, ADDITIONAL SHARES OF CAPITAL STOCK OR OTHER EQUITY INTERESTS
IN, OR ANY SECURITY CONVERTIBLE OR EXERCISABLE FOR OR EXCHANGEABLE INTO ANY
CAPITAL STOCK OF OR OTHER EQUITY INTEREST IN, THE COMPANY, (Y) OBLIGATING THE
COMPANY TO ISSUE, GRANT, EXTEND OR ENTER INTO ANY SUCH OPTION, WARRANT, CALL,
RIGHT, SECURITY, COMMITMENT, CONTRACT, ARRANGEMENT OR UNDERTAKING OR (Z) THAT
GIVE ANY PERSON THE RIGHT TO RECEIVE ANY ECONOMIC BENEFIT OR RIGHT SIMILAR TO OR
DERIVED FROM THE ECONOMIC BENEFITS AND RIGHTS OCCURRING TO HOLDERS OF THE
CAPITAL STOCK OF THE COMPANY.


2.05         SUBSIDIARIES. THE COMPANY DOES NOT CURRENTLY OWN OR CONTROL,
DIRECTLY OR INDIRECTLY, ANY INTEREST IN ANY OTHER CORPORATION, PARTNERSHIP,
TRUST, JOINT VENTURE, LIMITED LIABILITY COMPANY, ASSOCIATION, OR OTHER BUSINESS
ENTITY. THE COMPANY IS NOT A PARTICIPANT IN ANY JOINT VENTURE, PARTNERSHIP OR
SIMILAR ARRANGEMENT.

3

 


2.06         SEC DOCUMENTS; FINANCIAL STATEMENTS.  THE COMPANY IS REQUIRED UNDER
SECTION 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE
ACT”) AND HAS TIMELY (INCLUDING WITHIN ANY ADDITIONAL TIME PERIODS PROVIDED BY
RULE 12B-25 UNDER THE EXCHANGE ACT) FILED ALL REPORTS, SCHEDULES, FORMS,
STATEMENTS AND OTHER DOCUMENTS REQUIRED TO BE FILED BY IT WITH THE SEC PURSUANT
TO THE REPORTING REQUIREMENTS OF THE EXCHANGE ACT (ALL OF THE FOREGOING FILED
PRIOR TO THE CLOSING DATE, ALL EXHIBITS INCLUDED THEREIN AND FINANCIAL
STATEMENTS, NOTES AND SCHEDULES THERETO AND DOCUMENTS INCORPORATED BY REFERENCE
THEREIN, ALL AMENDMENTS THERETO AND ALL SCHEDULES AND EXHIBITS THERETO AND TO
ANY SUCH AMENDMENTS BEING HEREINAFTER REFERRED TO AS THE “SEC DOCUMENTS”).  THE
COMPANY HAS DELIVERED TO PURCHASER TRUE, CORRECT AND COMPLETE COPIES OF THE SEC
DOCUMENTS NOT AVAILABLE ON THE SEC’S EDGAR SYSTEM.  EXCEPT AS CORRECTED BY
SUBSEQUENT AMENDMENTS THERETO, AS OF THEIR RESPECTIVE FILING DATES, THE SEC
DOCUMENTS (AND THE REGISTRATION STATEMENT (AS DEFINED BELOW), THE AMENDED
REGISTRATION  STATEMENT (AS DEFINED BELOW), AND EACH PROSPECTUS FORMING A PART
THEREOF), COMPLIED IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE
EXCHANGE ACT AND THE RULES AND REGULATIONS OF THE SEC PROMULGATED THEREUNDER
APPLICABLE TO THE SEC DOCUMENTS (AND THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER AS TO THE
REGISTRATION STATEMENT (AND THE PROSPECTUS FORMING A PART THEREOF) AND THE
AMENDED REGISTRATION STATEMENT (AND THE PROSPECTUS FORMING A PART THEREOF). AS
OF THEIR RESPECTIVE FILING DATES, NONE OF THE SEC DOCUMENTS (AND/OR THE
REGISTRATION STATEMENT (AND THE PROSPECTUS FORMING A PART THEREOF), AND THE
AMENDED REGISTRATION STATEMENT (NOR THE PROSPECTUS FORMING A PART THEREOF)),
CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.  AS OF THEIR RESPECTIVE FILING DATES, THE FINANCIAL STATEMENTS OF
THE COMPANY INCLUDED IN THE SEC DOCUMENTS (AND THE REGISTRATION STATEMENT (AND
THE PROSPECTUS FORMING A PART THEREOF), AND THE AMENDED REGISTRATION STATEMENT
(AND THE PROSPECTUS FORMING A PART THEREOF), (COLLECTIVELY, THE “FINANCIAL
STATEMENTS”) COMPLIED AS TO FORM IN ALL MATERIAL RESPECTS WITH APPLICABLE
ACCOUNTING REQUIREMENTS AND THE PUBLISHED RULES AND REGULATIONS OF THE SEC WITH
RESPECT THERETO.  THE FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, CONSISTENTLY APPLIED, DURING THE
PERIODS INVOLVED (EXCEPT (I) AS MAY BE OTHERWISE INDICATED IN SUCH FINANCIAL
STATEMENTS OR THE NOTES THERETO, OR (II) IN THE CASE OF UNAUDITED INTERIM
STATEMENTS, TO THE EXTENT THEY MAY EXCLUDE FOOTNOTES OR MAY BE CONDENSED OR
SUMMARY STATEMENTS) AND FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL
POSITION OF THE COMPANY AS OF THE DATES THEREOF AND THE RESULTS OF ITS
OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN ENDED (SUBJECT, IN THE CASE OF
UNAUDITED STATEMENTS, TO NORMAL YEAR-END AUDIT ADJUSTMENTS).


2.07         INDEBTEDNESS.   EXCEPT AS DISCLOSED IN THE SEC DOCUMENTS, THE
COMPANY HAS NO LIABILITIES, OBLIGATIONS AND/OR INDEBTEDNESS OF ANY NATURE
(ABSOLUTE, ACCRUED, DIRECT, INDIRECT, CONTINGENT OR OTHERWISE) THAT WERE TO BE
DISCLOSED IN THE SEC DOCUMENTS.  THE COMPANY IS NOT A GUARANTOR OR INDEMNITOR OF
ANY INDEBTEDNESS OF ANY OTHER PERSON, FIRM, OR CORPORATION.


2.08         LITIGATION.  NEITHER SELLERS NOR THE COMPANY IS A PARTY TO ANY
DIRECT AND/OR INDIRECT LITIGATION, ARBITRATION AND/OR OTHER PROCEEDINGS AND
NEITHER SELLERS NOR THE COMPANY IS AWARE OF ANY PENDING, THREATENED OR ASSERTED
CLAIMS, LAWSUITS OR CONTINGENCIES INVOLVING THE COMPANY, THE SELLERS AND/OR THE
SHARES.  TO THE BEST OF KNOWLEDGE OF THE SELLERS AND THE COMPANY, THERE IS NO
DISPUTE OF ANY KIND BETWEEN THE COMPANY AND ANY THIRD PARTY. AS OF THE CLOSING
DATE, THE COMPANY WILL BE FREE FROM ANY AND ALL LIABILITIES, LIENS, CLAIMS
AND/OR COMMITMENTS.  THE COMPANY IS NOT A PARTY TO ANY SUIT, ACTION,
ARBITRATION, OR LEGAL ADMINISTRATIVE OR OTHER PROCEEDING, OR PENDING
GOVERNMENTAL INVESTIGATION. TO THE BEST KNOWLEDGE OF THE SELLERS, THERE IS NO
BASIS FOR ANY ACTION OR PROCEEDING AND NO SUCH ACTION OR PROCEEDING IS
THREATENED AGAINST THE COMPANY. THE COMPANY IS NOT A PARTY TO OR IN DEFAULT WITH
RESPECT TO ANY ORDER, WRIT, INJUNCTION, OR DECREE OF ANY FEDERAL, STATE, LOCAL,
OR FOREIGN COURT, DEPARTMENT, AGENCY, OR INSTRUMENTALITY.


2.09         TAXES/TAX RETURNS.  TAXES. (A) ALL TAX RETURNS, AS HEREINAFTER
DEFINED, REQUIRED TO BE FILED BY THE COMPANY ON OR PRIOR TO THE EFFECTIVE TIME
OR WITH RESPECT TO TAXABLE PERIODS ENDING ON OR PRIOR TO THE EFFECTIVE TIME HAVE
BEEN OR WILL BE PREPARED IN GOOD FAITH AND TIMELY FILED WITH THE APPROPRIATE
GOVERNMENTAL ENTITY ON OR PRIOR TO THE EFFECTIVE TIME OR BY THE DUE DATE THEREOF
INCLUDING EXTENSIONS.

                        (b)       All “Taxes”, as hereinafter defined, that are
required to be paid have been or will be fully paid.

                        (c)       The Company has not waived any statute of
limitations with respect to federal and state income Taxes or agreed to any
extension of time with respect to federal income or state Tax assessment or
deficiency.

                        (d)       As of the date hereof, there are not pending
or, to the knowledge of the Company, threatened any audits, examinations,
investigations or other proceedings in respect of matters of Tax that (i) were
raised by any taxing authority in a written communication to the Company or any
thereof; and (ii) would, if determined adversely to the Company, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.


 


2.10         NO CONFLICTS.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS BY THE SELLERS AND THE COMPANY AND THE PERFORMANCE
BY THE SELLERS AND THE COMPANY OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER AND
THEREUNDER WILL NOT CAUSE, CONSTITUTE, OR CONFLICT WITH OR RESULT IN (A) ANY
BREACH OR VIOLATION OR ANY OF THE PROVISIONS OF OR CONSTITUTE A DEFAULT UNDER
ANY LICENSE, INDENTURE, MORTGAGE, CHARTER, INSTRUMENT, ARTICLES OF
INCORPORATION, BYLAW, OR OTHER AGREEMENT OR INSTRUMENT TO WHICH THE COMPANY, THE
OFFICERS, DIRECTORS AND/OR SELLERS ARE A PARTY, OR BY WHICH ANY OTHER SUCH
PERSONS MAY BE BOUND, NOR WILL ANY CONSENTS OR AUTHORIZATIONS OF ANY PARTY BE
REQUIRED, (B) AN EVENT THAT WOULD CAUSE THE COMPANY (AND/OR ASSIGNS) OR ANY
SELLERS TO BE LIABLE TO ANY PARTY, OR (C) AN EVENT THAT WOULD RESULT IN THE
CREATION OR IMPOSITION OF ANY LIEN, CHARGE, OR ENCUMBRANCE ON ANY ASSET OF THE
COMPANY OR UPON THE SHARES.

 

4

 


2.11         COMPLIANCE WITH LAWS.  SELLERS AND THE COMPANY HAVE COMPLIED IN ALL
MATERIAL RESPECTS, WITH, AND IS NOT IN VIOLATION OF ANY, FEDERAL, STATE, OR
LOCAL STATUTE, LAW, AND/OR REGULATION PERTAINING.  SELLERS AND THE COMPANY HAVE
COMPLIED WITH ALL FEDERAL AND STATE SECURITIES LAWS IN CONNECTION WITH THE
OFFER, SALE AND DISTRIBUTION OF ITS SECURITIES. 


2.12         CLOSING DOCUMENTS.   ALL MINUTES, CONSENTS OR OTHER DOCUMENTS
PERTAINING TO THE COMPANY TO BE DELIVERED AT THE CLOSING SHALL BE VALID AND IN
ACCORDANCE WITH THE LAWS OF DELAWARE.


2.13         TITLE.   THE SELLERS HAVE GOOD, CLEAN AND MARKETABLE TITLE TO ALL
OF THE SHARES.  THE SHARES ARE FREE AND CLEAR OF AND FROM ALL ENCUMBRANCES,
EXCEPT FOR RESTRICTIONS ON TRANSFER IMPOSED BY FEDERAL AND STATE SECURITIES
LAWS.  NONE OF THE SHARES ARE OR WILL BE SUBJECT TO ANY VOTING TRUST OR
AGREEMENT NOR SUBJECT TO ANY RIGHTS OF FIRST REFUSAL, PRE-EMPTIVE OR SIMILAR
RIGHTS.  NO PERSON HOLDS OR HAS THE RIGHT TO RECEIVE ANY PROXY OR SIMILAR
INSTRUMENT WITH RESPECT TO ANY OF THE SHARES.  SELLERS ARE NOT A PARTY TO ANY
AGREEMENT WHICH OFFERS OR GRANTS TO ANY PERSON THE RIGHT TO PURCHASE OR ACQUIRE
ANY OF THE SHARES. THERE IS NO APPLICABLE LOCAL, STATE OR FEDERAL LAW, RULE,
REGULATION, OR DECREE WHICH WOULD, AS A RESULT OF THE PURCHASE OF THE SHARES BY
PURCHASER, IMPAIR, RESTRICT OR DELAY VOTING RIGHTS WITH RESPECT TO THE SHARES.


2.14         NO RIGHTS.  SELLERS ACKNOWLEDGE AND UNDERSTAND THAT AS OF THE DATE
OF THIS AGREEMENT AND FOLLOWING THE SALE OF THE SELLERS’ SHARES TO PURCHASERS,
SELLERS WILL HAVE NO RIGHTS TO, DIRECTLY OR INDIRECTLY BENEFICIALLY OWN, HAVE
THE RIGHT TO ACQUIRE, AUTHORIZE THE SALE OF, VOTE, RECEIVE DIVIDENDS, OR HAVE
ANY CLAIMS OR ANY RIGHTS, INCLUDING VOTING RIGHTS, RELATING TO SUCH SHARES. 


2.15         FUTURE APPRECIATION.  SELLERS ACKNOWLEDGE AND UNDERSTAND THAT AS A
RESULT OF THE SALE OF THE SELLERS’ SHARES, SELLERS WILL BE FOREGOING ANY
OPPORTUNITY SELLERS MAY HAVE TO REALIZE APPRECIATION IN THE VALUE OF THE COMPANY
AND/OR THE SHARES.


2.16         REPRESENTATIONS.  ALL REPRESENTATIONS AND WARRANTIES SHALL BE TRUE
AS OF THE CLOSING.


2.17         CONTRACT AND LEASES; LIABILITIES; PROPERTIES; EMPLOYEES.  THE
COMPANY, EXCEPT AS STATED IN THE SEC DOCUMENTS: (I) HAS NO ASSETS; (II) CONDUCTS
NO BUSINESS; (III) IS NOT A PARTY TO ANY CONTRACT, AGREEMENT OR LEASE; (IV) HAS
NO LIABILITIES (ABSOLUTE, ACCRUED, CONTINGENT OR OTHERWISE); (V) OWNS NO
PROPERTY (REAL, PERSONAL OR OTHERWISE); (VI) HAS NO EMPLOYEES, OTHER THAN THE
SELLERS; AND/OR (VII) HAS NO DIRECTORS, OTHER THAN THE SELLERS. 


2.18         BROKERS. THERE IS NO BROKER, FINDER OR INVESTMENT BANKER OR OTHER
PERSON ENTITLED TO ANY BROKERAGE, FINDER’S, INVESTMENT BANKING OR OTHER SIMILAR
FEE OR COMMISSION IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT BASED UPON ARRANGEMENTS MADE BY OR ON BEHALF OF THE COMPANY OR
PURCHASER.


2.19         NO OTHER AGREEMENTS TO SELL. COMPANY HAS NO OBLIGATION, ABSOLUTE OR
CONTINGENT, LEGALLY BINDING OR OTHERWISE TO ANY OTHER ‘PERSON’, AS HEREINAFTER
DEFINED, TO SELL ANY PORTION OF ITS ASSETS, TO SELL ANY PORTION OF ITS CAPITAL
STOCK OR OTHER OWNERSHIP INTERESTS OR TO AFFECT ANY MERGER, CONSOLIDATION OR
OTHER REORGANIZATION OF ITSELF OR TO ENTER INTO ANY AGREEMENT WITH RESPECT
THERETO.


2.20         ABSENCE OF CERTAIN CHANGES OR EVENTS.   (A) COMPANY HAS NOT (I)
AMENDED ITS CERTIFICATE OF INCORPORATION OR BY-LAWS; (II) DECLARED OR MADE, OR
AGREED TO DECLARE OR MAKE ANY PAYMENT OF DIVIDENDS OR DISTRIBUTIONS OF ANY
ASSETS OF ANY KIND WHATSOEVER TO STOCKHOLDERS OR PURCHASED OR REDEEMED, OR
AGREED TO PURCHASE OR REDEEM, ANY OF ITS CAPITAL STOCK; (III) MADE ANY CHANGE IN
ITS METHOD OF MANAGEMENT, OPERATION, OR ACCOUNTING; (V) ENTERED INTO ANY
TRANSACTIONS; (VI) MADE ANY ACCRUAL OR ARRANGEMENT FOR OR PAYMENT OF BONUSES OR
SPECIAL COMPENSATION OF ANY KIND OR ANY SEVERANCE OR TERMINATION PAY TO ANY
PRESENT OR FORMER OFFICER OR EMPLOYEE; (VII) INCREASED THE RATE OF COMPENSATION
PAYABLE OR TO BECOME PAYABLE BY IT TO ANY OF ITS OFFICERS OR DIRECTORS OR ANY OF
ITS EMPLOYEES; OR (VIII) MADE ANY INCREASE IN ANY PROFIT SHARING, BONUS,
DEFERRED COMPENSATION, INSURANCE, PENSION, RETIREMENT, OR OTHER EMPLOYEE BENEFIT
PLAN, PAYMENT, OR ARRANGEMENT, MADE TO, FOR, OR WITH ITS OFFICERS, DIRECTORS, OR
EMPLOYEES;

                        (b)       Company has not (i) granted or agreed to grant
any options, warrants, or other rights for its stocks, bonds, or other corporate
securities calling for the issuance thereof; (ii) borrowed or agreed to borrow
any funds or incurred, or become subject to, any material obligation or
liability (absolute or contingent) except liabilities incurred in the ordinary
course of business; (iii) paid or agreed to pay any material obligation or
liability (absolute or contingent) other than current liabilities reflected in
or shown on the most recent Company’s balance sheet and current liabilities
incurred since that date in the ordinary course of business and professional and
other fees and expenses incurred in connection with the preparation of this
Agreement and the consummation of the transactions contemplated hereby; (iv)
sold or transferred, or agreed to sell or transfer, any of its assets, property,
or rights, (v) issued, delivered, or agreed to issue or deliver any stock,
bonds, or other corporate securities including debentures (whether authorized
and unissued or held as treasury stock), except in connection with this
Agreement; and

           

(c)       Company has no assets, liabilities or accounts payable of any kind or
nature, actual or contingent, in excess of $2,750 in the aggregate as of the
Closing Date.  All liabilities or accounts payable will be paid with the
proceeds from the Closing.

 

5

 


ARTICLE III 


REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS


3.01         ACQUISITION FOR INVESTMENT.   THE PURCHASERS ARE ACQUIRING THE
SHARES SOLELY FOR ITS OWN ACCOUNT FOR THE PURPOSE OF INVESTMENT AND NOT WITH A
VIEW TO OR FOR SALE IN CONNECTION WITH DISTRIBUTION.  THE PURCHASERS DO NOT HAVE
A PRESENT INTENTION TO SELL THE SHARES, NOR A PRESENT ARRANGEMENT (WHETHER OR
NOT LEGALLY BINDING) OR INTENTION TO AFFECT ANY DISTRIBUTION OF THE SHARES TO OR
THROUGH ANY PERSON OR ENTITY.  THE PURCHASERS ACKNOWLEDGE THAT IT IS ABLE TO
BEAR THE FINANCIAL RISKS ASSOCIATED WITH AN INVESTMENT IN THE SHARES AND THAT IT
HAS BEEN GIVEN FULL ACCESS TO SUCH RECORDS OF THE COMPANY AND TO THE OFFICERS OF
THE COMPANY AND RECEIVED SUCH INFORMATION AS IT HAS DEEMED NECESSARY OR
APPROPRIATE TO CONDUCT ITS DUE DILIGENCE INVESTIGATION AND HAS SUFFICIENT
KNOWLEDGE AND EXPERIENCE IN INVESTING IN COMPANIES SIMILAR TO THE COMPANY IN
TERMS OF THE COMPANY’S STAGE OF DEVELOPMENT SO AS TO BE ABLE TO EVALUATE THE
RISKS AND MERITS OF ITS INVESTMENT IN THE SELLER.


3.02         SOPHISTICATION.  THE PURCHASERS ARE SOPHISTICATED INVESTORS, AS
DESCRIBED IN RULE 506(B)(2)(II) PROMULGATED UNDER THE SECURITIES ACT AND HAS
SUCH EXPERIENCE IN BUSINESS AND FINANCIAL MATTERS THAT IT IS CAPABLE OF
EVALUATING THE MERITS AND RISK OF AN INVESTMENT IN THE COMPANY.


3.03         OPPORTUNITIES FOR ADDITIONAL INFORMATION.    THE PURCHASERS
ACKNOWLEDGE THAT SUCH PURCHASERS HAVE HAD THE OPPORTUNITY TO ASK QUESTIONS OF
AND RECEIVE ANSWERS FROM, OR OBTAIN ADDITIONAL INFORMATION FROM, THE EXECUTIVE
OFFICERS OF THE COMPANY CONCERNING THE FINANCIAL AND OTHER AFFAIRS OF THE
COMPANY, AND TO THE EXTENT DEEMED NECESSARY IN LIGHT OF SUCH PURCHASERS’
PERSONAL KNOWLEDGE OF THE COMPANY’S AFFAIRS, SUCH PURCHASERS HAVE ASKED SUCH
QUESTIONS AND RECEIVED ANSWERS TO THE FULL SATISFACTION OF SUCH PURCHASERS, AND
SUCH PURCHASER DESIRES TO INVEST IN THE COMPANY.


3.04         RULE 144.  THE PURCHASERS UNDERSTAND THAT THE SHARES MAY NOT BE
OFFERED FOR SALE, SOLD, ASSIGNED OR TRANSFERRED UNLESS SUCH SHARES ARE
REGISTERED UNDER THE SECURITIES ACT OR AN EXEMPTION FROM REGISTRATION IS
AVAILABLE.  THE PURCHASERS ACKNOWLEDGE THAT SUCH PURCHASERS ARE FAMILIAR WITH
RULE 144 OF THE RULES AND REGULATIONS OF THE COMMISSION, AS AMENDED, PROMULGATED
PURSUANT TO THE SECURITIES ACT (“RULE 144”), AND THAT SUCH PERSONS HAVE BEEN
ADVISED THAT RULE 144 PERMITS RESALE ONLY UNDER CERTAIN CIRCUMSTANCES.  THE
PURCHASERS UNDERSTAND THAT TO THE EXTENT THAT RULE 144 IS NOT AVAILABLE,
PURCHASERS WILL BE UNABLE TO SELL ANY SHARES WITHOUT EITHER REGISTRATION UNDER
THE SECURITIES ACT OR THE EXISTENCE OF ANOTHER EXEMPTION FROM SUCH REGISTRATION
REQUIREMENT.


3.05         LEGENDS.  THE PURCHASERS HEREBY AGREE WITH THE COMPANY THAT THE
SHARES WILL BEAR THE FOLLOWING LEGEND OR ONE THAT IS SUBSTANTIALLY SIMILAR TO
THE FOLLOWING LEGEND:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, IN
WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE SELLERS AN
OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE
SELLERS, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.

 


3.06         ADDITIONAL LEGEND; CONSENT. ADDITIONALLY, THE SHARES WILL BEAR ANY
LEGEND REQUIRED BY THE “BLUE SKY” LAWS OF ANY STATE TO THE EXTENT SUCH LAWS ARE
APPLICABLE TO THE SECURITIES REPRESENTED BY THE CERTIFICATE SO LEGENDED. THE
PURCHASERS CONSENT TO THE COMPANY MAKING A NOTATION ON ITS RECORDS OR GIVING
INSTRUCTIONS TO ANY TRANSFER AGENT OF SHARES IN ORDER TO IMPLEMENT THE
RESTRICTIONS ON TRANSFER OF THE COMMON SHARES.

6

 


ARTICLE IV
CLOSING CONDITIONS; CLOSING DELIVERIES; POST CLOSING COVENANTS


4.01         CONDITIONS OF PURCHASER’S OBLIGATIONS AT CLOSING.  THE OBLIGATION
OF PURCHASERS TO PURCHASE AND PAY FOR THE SHARES AT THE CLOSING IS SUBJECT TO
THE FULFILLMENT AS OF THE CLOSING DATE OF THE FOLLOWING CONDITIONS, TO THE
PURCHASERS’ SATISFACTION OR WAIVER IN ITS SOLE AND ABSOLUTE DISCRETION:


(A)             REPRESENTATIONS, WARRANTIES; OBLIGATIONS.  THE SELLERS’ AND THE
COMPANY’S REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT SHALL BE
TRUE, COMPLETE AND CORRECT AT AND AS OF THE CLOSING DATE (BOTH IMMEDIATELY PRIOR
TO AND IMMEDIATELY AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS) AND THE SELLERS AND THE COMPANY
SHALL HAVE DULY PERFORMED AND COMPLIED WITH ALL COVENANTS AND OBLIGATIONS
REQUIRED BY THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS TO BE PERFORMED OR
COMPLIED WITH BY IT ON OR BEFORE THE CLOSING DATE. 


(B)            ABSENCE OF LITIGATION.  NO ACTION OR PROCEEDING SHALL BE PENDING
OR ONGOING BY OR BEFORE ANY COURT OR OTHER GOVERNMENTAL OR ADMINISTRATIVE BODY
OR AGENCY (I) SEEKING TO RESTRAIN, ENJOIN, PROHIBIT OR INVALIDATE ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS,
(II) TO DEREGISTER THE COMMON STOCK, (III) TO MAKE THE COMMON STOCK NOT DTC
ELIGIBLE, OR (IV) TO REMOVE THE COMMON STOCK FROM THE OTC PINK.


(C)             NO CHANGES.  NO CHANGE HAS OCCURRED SINCE THE FILING OF THE
COMPANY’S LAST ANNUAL REPORT ON FORM 10-K WITH THE SEC THAT THE PURCHASER
BELIEVES COULD AFFECT THE COMPANY.


(D)            CERTAIN SEC FILINGS.  THE COMPANY SHALL HAVE FILED WITH THE SEC
THROUGH AND INCLUDING THE CLOSING DATE, ALL PERIODIC REPORTS REQUIRED TO BE
FILED BY IT UNDER SEC RULES AND REGULATIONS INCLUDING, BUT NOT LIMITED TO (I)
ALL CURRENT REPORTS ON FORM 8-K, AND (II) ALL QUARTERLY REPORTS ON FORM 10-Q.


(E)             SELLERS’ AND THE COMPANY’S CLOSING DELIVERIES.  THE SELLERS AND
THE COMPANY SHALL HAVE DELIVERED TO PURCHASERS ALL OF THE FOLLOWING DOCUMENTS
AND INSTRUMENTS:

                                                      (I)                   
THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS TO WHICH THE SELLERS AND THE
COMPANY ARE A PARTY, DULY EXECUTED BY SELLERS AND THE COMPANY;

                                                    (II)                   
STOCK CERTIFICATE OR CERTIFICATES REPRESENTING THE SHARES, ALONG WITH STOCK
POWERS WITH SIGNATURE GUARANTEE ACCEPTABLE TO THE COMPANY’S TRANSFER AGENT,
REPRESENTING THE SHARES, ENDORSED IN FAVOR OF THE NAME OR NAMES AS DESIGNATED BY
PURCHASER OR LEFT BLANK, AS MAY BE REQUESTED BY THE PURCHASER;

                                                  (III)                   
EXECUTED RESIGNATION LETTERS FROM SHMUEL ULANO,  THE COMPANY’S SOLE OFFICER,
EFFECTIVE AS OF THE CLOSING DATE;

                                                  (IV)                   
EXECUTED RESIGNATION LETTERS FROM THE COMPANY’S SOLE DIRECTOR, SHMUEL ULANO,
EFFECTIVE AS OF THE CLOSING DATE;

                                                    (V)                   
EXECUTED RESOLUTIONS OF THE COMPANY’S BOARD OF DIRECTORS APPOINTING HUAISHAN CAO
AS A DIRECTOR, PRESIDENT, AND CHIEF FINANCIAL OFFICER OF THE COMPANY, EFFECTIVE
AS OF THE CLOSING DATE;

                                                  (VI)                    ALL OF
THE ORIGINAL BUSINESS AND CORPORATE RECORDS OF THE COMPANY, INCLUDING, BUT NOT
LIMITED TO, CORRESPONDENCE (INCLUDING CORRESPONDENCE WITH FINRA, THE SEC, STATE
SECURITIES REGULATORS, BLUE SKY FILINGS AND ALL OTHER REGULATORY AND
GOVERNMENTAL ENTITIES) FILES, BANK STATEMENTS, THE CERTIFICATE OF INCORPORATION
(FILED WITH THE SECRETARY OF STATE OF THE STATE OF DELAWARE ON FEBRUARY 21,
2012, WHICH CERTIFICATE OF INCORPORATION HAVE NOT BEEN AMENDED) AND THE BY-LAWS
(WHICH HAVE NOT BEEN AMENDED) OF THE COMPANY, CHECKBOOKS, SAVINGS ACCOUNT BOOKS,
MINUTES OF SHAREHOLDER AND DIRECTORS MEETINGS OR WRITTEN CONSENTS, FINANCIAL
STATEMENTS, SHAREHOLDER LISTINGS, STOCK TRANSFER RECORDS, AGREEMENTS AND
CONTRACTS THAT EXIST AND SUCH OTHER DOCUMENTS AS THE PURCHASER SHALL REASONABLY
REQUEST;

                                                (VII)                   
CORRESPONDENCE RELATING TO LISTING OF THE COMPANY’S COMMON STOCK ON THE OTC
PINK;

                                              (VIII)                    ALL
CORRESPONDENCE AND DOCUMENTS WITH AND BETWEEN THE COMPANY AND ITS AUDITORS;

                                                  (IX)                   
CERTIFICATE OF GOOD STANDING FROM THE SECRETARY OF STATE OF DELAWARE DATED
WITHIN FIVE (5) BUSINESS DAYS OF THE CLOSING DATE;

                                                    (X)                   
CURRENT CERTIFIED SHAREHOLDER LIST FROM THE COMPANY’S TRANSFER AGENT;

                                                  (XI)                    THE
COMPANY’S EDGAR FILING CODES;

                                                (XII)                    ALL
OTHER BOOKS AND RECORDS OF THE COMPANY, INCLUDING BANK STATEMENTS, BANK RECORDS
AND DTC REPORTS; AND

such other documents of the Company as may be reasonably required by Purchasers
which shall not cause the Sellers unreasonable hardship;

 

 

7

 


4.02         CONDITIONS OF SELLERS’ AND THE COMPANY’S OBLIGATIONS AT CLOSING. 
THE OBLIGATION OF THE SELLERS AND THE COMPANY TO COMPLETE THE ACQUISITION AND
SELL THE SHARES TO THE PURCHASERS IS SUBJECT TO THE FULFILLMENT AS OF THE
CLOSING DATE OF THE FOLLOWING CONDITIONS, TO SELLER’S SATISFACTION OR WAIVER IN
THEIR SOLE AND ABSOLUTE DISCRETION:


(A)             REPRESENTATIONS, WARRANTIES; OBLIGATIONS.  EACH OF THE
PURCHASERS’ REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT SHALL BE
TRUE, COMPLETE AND CORRECT AT AND AS OF THE CLOSING DATE (BOTH IMMEDIATELY PRIOR
TO AND IMMEDIATELY AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS) AND THE PURCHASERS SHALL HAVE
DULY PERFORMED AND COMPLIED WITH ALL COVENANTS AND OBLIGATIONS REQUIRED BY THIS
AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS TO BE PERFORMED OR COMPLIED WITH BY
IT ON OR BEFORE THE CLOSING DATE.


(B)            ABSENCE OF LITIGATION.  NO ACTION OR PROCEEDING SHALL BE PENDING
OR ONGOING BY OR BEFORE ANY COURT OR OTHER GOVERNMENTAL OR ADMINISTRATIVE BODY
OR AGENCY SEEKING TO RESTRAIN, ENJOIN, PROHIBIT OR INVALIDATE ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS.


(C)             PURCHASERS’ CLOSING DELIVERIES.  PURCHASERS SHALL HAVE DELIVERED
TO SELLERS ALL OF THE FOLLOWING DOCUMENTS AND INSTRUMENTS:

                                                      (I)                   
THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS TO WHICH THE PURCHASERS ARE A
PARTY, DULY EXECUTED BY THE PURCHASERS; AND

                                                    (II)                    THE
PURCHASE PRICE.


4.03         POST-CLOSING COVENANTS.


(A)             FILINGS WITH GOVERNMENT AGENCIES.  NO LATER THAN THE LAST DAY
REQUIRED BY SEC RULES AND REGULATIONS FROM THE CLOSING DATE, THE PURCHASERS
SHALL FILE THE CURRENT REPORT ON FORM 8-K WITH THE SEC, DISCLOSING THE
ACQUISITION, THE CHANGE OF CONTROL OF THE COMPANY AND SUCH OTHER ITEMS REQUIRED
TO BE DISCLOSED PURSUANT TO SEC RULES AND REGULATIONS.


ARTICLE V
REMEDIES


5.01         TERMINATION.  IN ADDITION TO ANY OTHER REMEDIES, THE PURCHASERS MAY
TERMINATE THIS AGREEMENT, IF AT THE CLOSING, THE SELLERS HAVE FAILED TO COMPLY
WITH ALL MATERIAL TERMS OF THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO, ALL
CONDITIONS TO CLOSING AS SET FORTH IN SECTION 4.01 HEREOF, HAS FAILED TO SUPPLY
ANY DOCUMENTS REQUIRED BY THIS AGREEMENT UNLESS THEY DO NOT EXIST, OR HAS FAILED
TO DISCLOSE ANY MATERIAL FACTS WHICH COULD HAVE A MATERIAL ADVERSE EFFECT ON THE
COMPANY, OR ON PURCHASERS’ ACQUIRING GOOD TITLE TO THE SHARES, OR ON ANY PART OF
THIS TRANSACTION.   THE SELLERS MAY TERMINATE THIS AGREEMENT, IF AT THE CLOSING,
THE PURCHASERS HAVE FAILED TO COMPLY WITH ALL MATERIAL TERMS OF THIS AGREEMENT,
INCLUDING BUT NOT LIMITED TO, ALL CONDITIONS TO CLOSING AS SET FORTH IN SECTION
4.02 HEREOF, HAVE FAILED TO SUPPLY ANY DOCUMENTS REQUIRED BY THIS AGREEMENT
UNLESS THEY DO NOT EXIST.  


5.02         INDEMNIFICATION.  FROM AND AFTER THE CLOSING, THE PARTIES, JOINTLY
AND SEVERALLY, AGREE TO INDEMNIFY THE OTHER AGAINST ALL ACTUAL LOSSES, DAMAGES
AND EXPENSES INCLUDING, BUT NOT LIMITED TO, LEGAL FEES AND EXPENSES CAUSED BY
(I) ANY MATERIAL BREACH OF THIS AGREEMENT BY THEM OR ANY MATERIAL
MISREPRESENTATION CONTAINED HEREIN INCLUDING ANY REPRESENTATION AND/OR WARRANTY,
OR (II) ANY MISSTATEMENT OF A MATERIAL FACT OR OMISSION TO STATE A MATERIAL FACT
REQUIRED TO BE STATED HEREIN OR NECESSARY TO MAKE THE STATEMENTS HEREIN NOT
MISLEADING.


5.03         INDEMNIFICATION NON-EXCLUSIVE    THE FOREGOING INDEMNIFICATION
PROVISION IS IN ADDITION TO, AND NOT DEROGATION OF ANY STATUTORY, EQUITABLE OR
COMMON LAW REMEDY ANY PARTY MAY HAVE FOR BREACH OF REPRESENTATION, WARRANTY,
COVENANT OR AGREEMENT.

 

8

 


ARTICLE VI
MISCELLANEOUS

 


6.01         CAPTIONS AND HEADINGS.  THE ARTICLE AND PARAGRAPH HEADINGS
THROUGHOUT THIS AGREEMENT ARE FOR CONVENIENCE AND REFERENCE ONLY, AND SHALL IN
NO WAY BE DEEMED TO DEFINE, LIMIT, OR ADD TO THE MEANING OF ANY PROVISION OF
THIS AGREEMENT.


6.02         AMENDMENTS.  THIS AGREEMENT AND ANY PROVISION HEREOF, MAY BE
WAIVED, CHANGED, MODIFIED, OR DISCHARGED, ONLY BY AN AGREEMENT IN WRITING SIGNED
BY THE PARTY AGAINST WHOM ENFORCEMENT OF ANY WAIVER, CHANGE, MODIFICATION, OR
DISCHARGE IS SOUGHT.


6.03         NON WAIVER.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, NO
WAIVER OF ANY COVENANT, CONDITION, OR PROVISION OF THIS AGREEMENT SHALL BE
DEEMED TO HAVE BEEN MADE UNLESS EXPRESSLY IN WRITING AND SIGNED BY THE PARTY
AGAINST WHOM SUCH WAIVER IS CHARGED; AND (I) THE FAILURE OF ANY PARTY TO INSIST
IN ANY ONE OR MORE CASES UPON THE PERFORMANCE OF ANY OF THE PROVISIONS,
COVENANTS, OR CONDITIONS OF THIS AGREEMENT OR TO EXERCISE ANY OPTION HEREIN
CONTAINED SHALL NOT BE CONSTRUED AS A WAIVER OR RELINQUISHMENT FOR THE FUTURE OF
ANY SUCH PROVISIONS, COVENANTS, OR CONDITIONS, (II) THE ACCEPTANCE OF
PERFORMANCE OF ANYTHING REQUIRED BY THIS AGREEMENT TO BE PERFORMED WITH
KNOWLEDGE OF THE BREACH OR FAILURE OF A COVENANT, CONDITION, OR PROVISION HEREOF
SHALL NOT BE DEEMED A WAIVER OF SUCH BREACH OR FAILURE, AND (III) NO WAIVER BY
ANY PARTY OF ONE BREACH BY ANOTHER PARTY SHALL BE CONSTRUED AS A WAIVER WITH
RESPECT TO ANY OTHER OR SUBSEQUENT BREACH.


6.04         ENTIRE AGREEMENT.  THIS AGREEMENT, INCLUDING ANY AND ALL
ATTACHMENTS HERETO, IF ANY, CONTAIN THE ENTIRE AGREEMENT AND UNDERSTANDING
BETWEEN THE PARTIES HERETO, AND SUPERSEDE ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS.


6.05         PARTIAL INVALIDITY.   IN THE EVENT THAT ANY CONDITION, COVENANT, OR
OTHER PROVISION OF THIS AGREEMENT IS HELD TO BE INVALID OR VOID BY ANY COURT OF
COMPETENT JURISDICTION, IT SHALL BE DEEMED SEVERABLE FROM THE REMAINDER OF THIS
AGREEMENT AND SHALL IN NO WAY AFFECT ANY OTHER CONDITION, COVENANT OR OTHER
PROVISION OF THE AGREEMENT.  IF SUCH CONDITION, COVENANT, OR OTHER PROVISION IS
HELD TO BE INVALID DUE TO ITS SCOPE OR BREADTH, IT IS AGREED THAT IT SHALL BE
DEEMED TO REMAIN VALID TO THE EXTENT PERMITTED BY LAW.


6.06         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED SIMULTANEOUSLY IN ONE
OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  FACSIMILE
SIGNATURES WILL BE ACCEPTABLE TO ALL PARTIES.


6.07         NOTICES.  ALL NOTICES, REQUESTS, DEMANDS, AND OTHER COMMUNICATIONS
UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY
GIVEN ON THE DATE OF SERVICE IF SERVED PERSONALLY ON THE PARTY TO WHOM NOTICE IS
TO BE GIVEN, OR ON THE THIRD DAY AFTER MAILING IF MAILED TO THE PARTY TO WHOM
NOTICE IS TO BE GIVEN, BY FIRST CLASS MAIL, REGISTERED OR CERTIFIED, POSTAGE
PREPAID, OR ON THE SECOND DAY IF FAXED, AND PROPERLY ADDRESSED OR FAXED AS
FOLLOWS:

If to the Purchaser:

Yaojun “Larry” Liu

1528 Brookhollow Drive

Santa Ana, CA 92705

Email: larryliu36@gmail.com

Phone:  (949) 324-8855

 

           

If to the Sellers:

           

 

 

If to the Company:

 

Power Gala Corp.

4515 12th Avenue

Brooklyn, NY 11219

Attn: Shmuel Ulano

Phone: (718) 208-1889

 

With a copy to (which shall not constitute notice):

 

Szaferman Lakind Blumstein & Blader, PC

101 Grovers Mill Road

Second Floor

Lawrenceville, NJ 08648

Attn: Gregg E. Jaclin, Esq.

Phone: (609) 275-0400

 

9

 


6.08         BINDING EFFECT.     THIS AGREEMENT SHALL INURE TO AND BE BINDING
UPON THE HEIRS, EXECUTORS, PERSONAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF
EACH OF THE PARTIES TO THIS AGREEMENT


6.09         EFFECT OF CLOSING.   ALL REPRESENTATIONS, WARRANTIES, COVENANTS,
AND AGREEMENTS OF THE PARTIES CONTAINED IN THIS AGREEMENT, OR IN ANY INSTRUMENT,
CERTIFICATE, OPINION, OR OTHER WRITING PROVIDED FOR IN IT, SHALL BE TRUE AND
CORRECT AS OF THE CLOSING AND SHALL SURVIVE THE CLOSING OF THIS AGREEMENT FOR A
PERIOD OF ONE YEAR.


6.10         MUTUAL COOPERATION.    THE PARTIES HERETO SHALL COOPERATE WITH EACH
OTHER TO ACHIEVE THE PURPOSE OF THIS AGREEMENT, AND SHALL EXECUTE SUCH OTHER AND
FURTHER DOCUMENTS AND TAKE SUCH OTHER AND FURTHER ACTIONS AS MAY BE NECESSARY OR
CONVENIENT TO EFFECT THE TRANSACTION DESCRIBED HEREIN.


6.11         GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
SOLELY AND EXCLUSIVELY IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
DELAWARE WITHOUT REGARD TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF. THE PARTIES
HERETO HEREBY EXPRESSLY AND IRREVOCABLY AGREE THAT ANY SUIT OR PROCEEDING
ARISING DIRECTLY AND/OR INDIRECTLY PURSUANT TO OR UNDER THIS AGREEMENT SHALL BE
BROUGHT SOLELY IN A FEDERAL OR STATE COURT LOCATED IN THE STATE OF NEW YORK. BY
ITS EXECUTION HEREOF, THE PARTIES HEREBY COVENANT AND IRREVOCABLY SUBMIT TO THE
IN PERSONAM JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN THE STATE OF
NEW YORK AND AGREE THAT ANY PROCESS IN ANY SUCH ACTION MAY BE SERVED UPON ANY OF
THEM PERSONALLY, OR BY CERTIFIED MAIL OR REGISTERED MAIL UPON THEM OR THEIR
AGENT, RETURN RECEIPT REQUESTED, WITH THE SAME FULL FORCE AND EFFECT AS IF
PERSONALLY SERVED UPON THEM IN NEW YORK, NEW YORK. THE PARTIES HERETO EXPRESSLY
AND IRREVOCABLY WAIVE ANY CLAIM THAT ANY SUCH JURISDICTION IS NOT A CONVENIENT
FORUM FOR ANY SUCH SUIT OR PROCEEDING AND ANY DEFENSE OR LACK OF IN PERSONAM
JURISDICTION WITH RESPECT THERETO. IN THE EVENT OF ANY SUCH ACTION OR
PROCEEDING, THE PARTY PREVAILING THEREIN SHALL BE ENTITLED TO PAYMENT FROM THE
OTHER PARTY HERETO OF ALL OF ITS REASONABLE COUNSEL FEES AND DISBURSEMENTS.

 

ARTICLE VII

CONDUCT PENDING THE CLOSING

 

7.1       Operations of Company.  (a) Company covenants for itself that, after
the date hereof and prior to the Closing (unless Seller shall otherwise approve
in writing or required by applicable law) Company shall not:

            (i)        conduct any business;

            (ii)       (A) amend its certificate of incorporation or by-laws, or
adopt any stockholders’ rights plan or enter into any agreement with any of its
stockholders in their capacity as such, (B) split, combine, subdivide or
reclassify its outstanding shares of its capital, (C) declare, set aside, make
or pay any dividend or distribution payable in cash, stock or property in
respect of any of its capital stock, or, (D) repurchase, redeem or otherwise
acquire to purchase, redeem or otherwise acquire, any shares of its capital
stock;

            (iii)      take or fail to take any action that would (A) cause any
of its representations and warranties herein to become inaccurate or misleading
in any material respect;

                                                (iv)      issue, deliver, sell
or encumber shares of any class of its capital stock or any securities
convertible into, or any rights, warrants or options to acquire, any such
shares;

                                                (v)       acquire or make any
investment in any business or other Person, whether by merger, consolidation,
purchase of property or assets or otherwise; and/or,

                                                (vi)      enter into any
commitments or agreements to do any business or other Person, whether by merger,
consolidation, purchase of property or assets or otherwise;

                                                           

ARTICLE VIII

ADDITIONAL AGREEMENTS

 

            8.1       Expenses.  Whether or not this Agreement is consummated,
all costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby, shall be paid by the Party incurring such
expenses.

 

            8.2       Review of Information.  Subject to applicable laws
relating to the exchange of information, each Party shall have the right to
review in advance, and to the extent practicable, each will consult with the
other about all information relating to that appears in any filing made with, or
written materials submitted to, any third party and/or any Governmental Entity
in connection with this Agreement.  In exercising the foregoing right, each of
the Parties shall act reasonably and as promptly as practicable.

 

 [Signature Page to Follow]


10

 

 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties hereto
as of the date first written above.

 

 

 

 

 

SELLERS:

By:     _______________________ (signature)

Name:________________________

 

                                                                       

 

 

THE COMPANY:

 

POWER GALA CORP.

 

By:      /s/ Shmuel Ulano                   

Name: Shmuel Ulano

Title:   Chief Executive Officer

 

 

PURCHASERS:   

 

                     Fortunes Capital financial holding gourp limited

 

 

 

By:      /s/ Huaishan Cao                                           

Name: Huaishan CAO

Title: President

 

 


 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties hereto
as of the date first written above.

 

 

 

11

 

 

PURCHASERS:   

 

      ALFA IDG S CORP

 

 

 

By:     /s/ Johnny Lu                                      

Name: Johnny LU

Title: President

 

 

 

 

 

 

 

 

 

 


12

Exhibit I

 

Shareholder list as of October 28, 2015

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


13

SCHEDULE II

Purchasers

 

 

 

Name

# of Shares

_Fortunes Capital financial holding gourp limited

______________________   (95%)

9,267,250

(of which Non-restricted share is 1,518,250)

ALFA IDG S CORP

______________________ (4.95%)

487,750

(of which Non-restricted shares is 487,750)

 

 

 

 

 

 

 

 

Total

9,755,000

 